PER CURIAM.
The state appeals the trial court’s order discharging the defendant, Robert Freeman, pursuant to the speedy trial rule, Florida Rule of Criminal Procedure 3.191. We have jurisdiction under Florida Rule of Appellate Procedure 9.140(c)(1)(E).
The defendant was taken into custody on November 8, 1986. On May 20, 1987, he filed a motion to discharge. On the following day the state filed an information charging the defendant with aggravated battery. The defendant had not moved for a continuance or in any way waived his right to a speedy trial. See State v. Vukojevich, 392 So.2d 297 (Fla. 2d DCA 1980).
The trial court heard the motion as required by subsection (i)(4) of the speedy trial rule but, because of a crowded docket, was unable to set the trial within the “window” period allowed by that subsection. Therefore, the defendant’s right to a speedy trial was violated, and he was entitled to discharge. See Sherrod v. Franza, 427 So.2d 161 (Fla.1983).
Affirmed.
*111SCHEB, A.C.J., and RYDER, J., concur.
PARKER, J., specially concurs.